
	

115 HR 2557 RH: Prostate Cancer Misdiagnosis Elimination Act of 2017
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 331
		115th CONGRESS1st Session
		H. R. 2557
		[Report No. 115–449, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2017
			Mr. Bucshon (for himself, Mr. Payne, Mr. Carson of Indiana, Mr. Mullin, and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 6, 2017
			Additional sponsors: Mrs. Walorski and Mrs. Brooks of Indiana
		
		
			December 6, 2017
			Reported from the Committee on Energy and Commerce with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 6, 2017The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on May 19, 2017
			
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for coverage under the Medicare program
			 of certain DNA Specimen Provenance Assay clinical diagnostic laboratory
			 tests.
	
	
 1.Short titleThis Act may be cited as the Prostate Cancer Misdiagnosis Elimination Act of 2017. 2.Coverage of certain DNA Specimen Provenance Assay clinical diagnostic laboratory tests under Medicare (a)CoverageSection 1862(a)(1) of the Social Security Act (42 U.S.C. 1395y(a)(1)) is amended—
 (1)in subparagraph (O), by striking and at the end; (2)in subparagraph (P), by striking the semicolon at the end and inserting , and; and
 (3)by adding at the end the following new subparagraph:  (Q)in the case of a DNA Specimen Provenance Assay clinical diagnostic laboratory test (DSPA test) furnished on or after the date specified in section 1834A(j)(4), unless the DSPA test is furnished to an individual enrolled under part B who has had a prostate cancer biopsy the results of which are positive, the DSPA test is furnished with respect to such biopsy, and the DSPA test is ordered by the physician who furnished the prostate cancer biopsy that obtained the specimen tested;.
 (b)Temporary payment amount for certain tests furnished before 2028 and related requirementsSection 1834A of the Social Security Act (42 U.S.C. 1395m–1) is amended— (1)in subsection (b)(1)(A), by striking and (d) and inserting , (d), and (j); and
 (2)by adding at the end the following new subsection:  (j)DNA Specimen Provenance Assay clinical diagnostic laboratory tests (1)Temporary payment amount for certain tests furnished before 2028With respect to a DNA Specimen Provenance Assay clinical diagnostic laboratory test furnished on or after the date specified in paragraph (4) and before January 1, 2028, the payment amount under this section for such test shall be equal to $200.
							(2)HCPCS code and modifier assignment
 (A)In generalThe Secretary shall assign one or more HCPCS codes to the DNA Specimen Provenance Assay clinical diagnostic laboratory test and may use a modifier to facilitate making payment under this section with respect to such test.
 (B)Identification of DNA match on claimThe Secretary shall require an indication on a claim for a DNA Specimen Provenance Assay clinical diagnostic laboratory test of whether the DNA of the prostate biopsy specimen for such test matches the DNA of the individual with respect to whom the test was ordered. Such indication may be made through use of a HCPCS code, a modifier, or other means, as determined appropriate by the Secretary.
								(3)DNA match review
 (A)In generalThe Secretary shall review at least three years of claims under part B for DNA Specimen Provenance Assay clinical diagnostic laboratory tests to identify whether the DNA of the prostate biopsy specimens for such tests matched the DNA of the individuals with respect to whom such tests were ordered.
 (B)Posting on Internet websiteNot later than July 1, 2024, the Secretary shall post on the Internet website of the Centers for Medicare & Medicaid Services the findings of the review conducted under subparagraph (A).
 (4)Date specifiedFor purposes of paragraph (1) and section 1862(a)(1)(Q), the date specified in this paragraph is the first day of the second calendar quarter that begins at least 180 days after the date of the enactment of this subsection..
				
	
		December 6, 2017
		Reported from the Committee on Energy and Commerce with an amendmentDecember 6, 2017The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
